DETAILED ACTION
                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                         Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2021 has been entered.
 
                                         Response to Amendment
	Claims 1, 7, and 13 have been amended; and claims 1-20 are currently pending. 


                                     Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 2013/0037959 A1, hereinafter “Nguyen”) in view of Lin et al. (US 2012/0112322 A1, hereinafter “Lin”), Hu et al. (US 2011/0193235 A1, hereinafter “Hu”), McMullan (USPN 9385140 B1, hereinafter “McMullan”), and Chatterjee (USPN 4889832 A, hereinafter “Chatterjee”).

In regards to claim 1, Nguyen discloses (Figs. 1D-1H) an apparatus comprising:
a circuit structure comprising a device stratum (132A-132F)comprising a plurality of transistor devices (...may include one or more of electronic signal processors, memory devices…. Photodiodes, solar cells…., see for example, Par [0042]) each comprising a first side and an opposite second side;
one or more electrically conductive interconnect levels (112/122/124) on a first side of the device stratum and coupled to ones of the transistor devices(see, for example, Fig. 1D, 132A-132C, and Par [0043]). 
Nguyen fails to explicitly teach that 
a silicon substrate comprising an electrically conductive through silicon via coupled to the one or more electrically conductive interconnect levels on the first side of the device stratum so that the one or more interconnect levels are between the through silicon via and the device stratum.

Lin while disclosing an integrated circuit teaches (Fig. 9) a substrate (350) comprising an electrically conductive through silicon via (365) coupled to the one or more electrically (135) so that the one or more interconnect levels are between the through silicon via (365) and the device stratum (50).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Nguyen by Lin because having a TSV incorporated in the substrate would help connect the device(s) to the external circuits reliably and/or efficiently, besides having the seal ring that is incorporated prior to the formation of the TSVs would help prevent moisture or other undesired chemical agents from diffusing into the active circuit region during subsequent processes of forming TSVs. 

However, Nguyen as modified by Lin is silent about a silicon substrate. 

Hu while disclosing a device interposer teaches (Figs. 1 and 10) a silicon substrate (10) comprising an electrically conductive through silicon via (20) coupled to the one or more electrically conductive interconnect levels (See, for example, 14 an d16, Fig. 1) on the first side of the device stratum (50B) so that the one or more interconnect levels are between the through silicon via (20) and the device stratum (50B).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Nguyen by Hu because device using the interposer would help reduce cycle time and would also avoid possible yield loss resulting from the formation of TSVs through the device. 

Nguyen fails to explicitly teach that 

	one or more electrically conductive interconnect levels on a first side  of the device stratum and coupled directly to the gate, the source, or the drain of ones of the plurality of transistor devices; and 
one or more second interconnect levels on a second side of the device stratum and coupled directly to the gate, the source, or the drain of ones of the plurality of transistor devices. 

McMullan while disclosing an integrated circuit teaches (Fig. 3) wherein each of the plurality of transistor devices (328) comprises a gate, a source, and a drain; 
	one or more electrically conductive interconnect levels (332) on a first side  of the device stratum and coupled directly to the gate, the source, or the drain of ones of the plurality of transistor devices (328); and 
one or more second interconnect levels (342/320/314b/316/340) on a second side of the device stratum and coupled directly to the gate, the source, or the drain of ones of the plurality of transistor devices. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Nguyen by McMullan because this would help provide external bias to the bodied through the TSV and the lower vias, so that the buried interconnect and the upper vias can reduce area of the circuit; and moreover the circuit utilizes the lower vias of the substrate material to reduce fabrication cost and complexity of the circuit. 


Chatterjee while disclosing an integrated circuit with metal interconnecting layer teaches (See, for example, annotated and included Fig. 10 below) interconnect levels on a first (1000) and second (2000) sides of the device stratum (3000) and coupled to one of the gate, the source, or the drain of the one of the plurality of transistor devices (96/98). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Nguyen by Chatterjee because this would help increase the number of levels of interconnects without unduly complicating the layout of the active devices on the semiconductor surface.  


In regards to claim 7, Nguyen discloses (Figs. 1D- 1H) a system comprising:
a package substrate (104/102) comprising a supply connection(112); and
a die (see, for example, 132A) coupled to the package substrate(102), the die comprising:
(i)    a device stratum (132A-132F) comprising a plurality of transistor devices (.,..may include one or more of electronic signal processors, memory devices…. Photodiodes, solar cells…., see for example, Par [0042]) each comprising a first side and an opposite second side;
(ii)    one or more electrically conductive interconnect levels (112/122/124) on a first side of the device stratum and coupled to ones of the transistor devices. 

Lin while disclosing an integrated circuit teaches (Fig. 9) a substrate (350) comprising an electrically conductive through silicon via (365) coupled to the one or more electrically conductive interconnect level on the first side of the structure(135) so that the one or more interconnect levels are between the through silicon via (365) and the device stratum (50).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Nguyen by Lin because having a TSV incorporated in the substrate would help connect the device(s) to the external circuits reliably and/or efficiently, besides having the seal ring that is incorporated prior to the formation of the TSVs would help prevent moisture or other undesired chemical agents from diffusing into the active circuit region during subsequent processes of forming TSVs. 

However, Nguyen as modified by Lin is silent about a silicon substrate. 

Hu while disclosing a device interposer teaches (Figs. 1 and 10) a silicon substrate (10) comprising an electrically conductive through silicon via (20) coupled to the one or more electrically conductive interconnect levels (See, for example, 14 an d16, Fig. 1) on the first side of the device stratum (50B) so that the one or more interconnect levels are between the through silicon via (20) and the device stratum (50B).


Nguyen fails to explicitly teach that 
	wherein each of the plurality of transistor devices comprises a gate, a source, and a drain; 
	one or more electrically conductive interconnect levels on a first side  of the device stratum and coupled directly to the gate, the source, or the drain of ones of the plurality of transistor devices at the first side of the one of the plurality of transistor devices; and 
one or more second interconnect levels on a second side of the device stratum and coupled directly to the gate, the source, or the drain of ones of the plurality of transistor devices at the first side of the one of the plurality of transistor devices. 

McMullan while disclosing an integrated circuit teaches (Fig. 3) wherein each of the plurality of transistor devices (328) comprises a gate, a source, and a drain; 
	one or more electrically conductive interconnect levels (332) on a first side  of the device stratum and coupled directly to the gate, the source, or the drain of ones of the plurality of transistor devices (328) ; and 
one or more second interconnect levels (342/320/314b/316/340) on a second side of the device stratum and coupled directly to the gate, the source, or the drain of ones of the plurality of transistor devices. 


Nguyen further fails to explicitly teach that interconnect levels on a first and second sides of the device stratum and coupled to one of the gate, the source, or the drain of the one of the plurality of transistor devices. 

Nguyen further fails to explicitly teach that interconnect levels on a first and second sides of the device stratum and coupled to one of the gate, the source, or the drain of the one of the plurality of transistor devices. 
Chatterjee while disclosing an integrated circuit with metal interconnecting layer teaches (See, for example, annotated and included Fig. 10 below) interconnect levels on a first (1000) and second (2000) sides of the device stratum (3000) and coupled to one of the gate, the source, or the drain of the one of the plurality of transistor devices (96/98). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Nguyen by Chatterjee because this would help increase the number of levels of interconnects without unduly complicating the layout of the active devices on the semiconductor surface.  


(112/122/124).

In regards to claim 3, Nguyen discloses (Fig. 2C) further comprising contact points (324) disposed on the second side of the device stratum (132A-132F) operable to be coupled to an external source and coupled to the at least second interconnect layer(302/314).

In regards to claim 4, Nguyen as modified above discloses (Fig. 9, Lin) the through silicon via (365) comprises a first side coupled to the one or more electrically conductive interconnect level(135) and a second side operable to be coupled to an external source.

In regards to claim 5, Nguyen as modified above discloses (Fig. 9, Lin) the second side of the through silicon via (365) defines a contact pad(the bond pads 135 on the backside of the die 50 are attached to the package substrate 350 through solder balls 355, see for example par [0034]).
In regards to claim 6, Nguyen as modified above discloses (Fig. 9, Lin) further comprising contact pads disposed on the second side of the through silicon via(365) operable to be coupled to an external source and coupled to the through silicon via(the bond pads 135 on the backside of the die 50 are attached to the package substrate 350 through solder balls 355, see, for example, par [0034]).
.
In regards to claim 8, Nguyen discloses (Figs. 1D-1H) the one or more electrically conductive interconnect levels comprise one or more first interconnect levels (112/122/124).

In regards to claim 9, Nguyen discloses (Fig. 2C) further comprising contact points (324) disposed on the second side of the device stratum (132A-132F) operable to be coupled to an external source and coupled to the at least second interconnect layer (302/314).

In regards to claim 10, Nguyen as modified above discloses (Fig. 9, Lin) the through silicon via (365) comprises a first side coupled to the one or more electrically conductive interconnect level (135) and a second side operable to be coupled to an external source.

In regards to claim 11, Nguyen as modified above discloses (Fig. 9, Lin) the second side of the through silicon via (365) defines a contact pad (the bond pads 135 on the backside of the die 50 are attached to the package substrate 350 through solder balls 355, see for example par [0034]).

In regards to claim 12, Nguyen as modified above discloses (Fig. 9, Lin) further comprising contact pads disposed on the second side of the through silicon via (365) operable to be coupled to an external source and coupled to the through silicon via (the bond pads 135 on the backside of the die 50 are attached to the package substrate 350 through solder balls 355, see, for example, par [0034]).

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Lin, Hu, Wang (US 2011/0159638 A1, hereinafter “Wang”),  McMullan, and Chatterjee. 

In regards to claim 13, Nguyen discloses (Figs. 1D-1H) a method comprising:
forming a plurality of transistor devices (...may include one or more of electronic signal processors, memory devices…. Photodiodes, solar cells…., see for example, Par [0042]) on a substrate, the plurality of transistor devices defining a device stratum (132A-132F) comprising a first side and an opposite second side, wherein the second side is coupled to the substrate;
forming one or more interconnect levels (112/122/124) on a first side of the device stratum, the one or more interconnect levels coupled to ones of the plurality of devices (See, for example, Par [0043]). 

Nguyen fails to explicitly teach 
removing a portion of the substrate; and
coupling a through silicon via to the one or more interconnect levels such that the one or more interconnect levels is disposed between the device stratum and the through silicon via, wherein the though silicon via is disposed through a silicon substrate. 

Lin teaches (Fig. 9) coupling a through silicon via (365) to the one or more interconnect levels (135) such that the one or more interconnect levels is disposed between the device stratum (50) and the through silicon via (365).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Nguyen by Lin because having a TSV incorporated in the substrate would help connect the device(s) to the external circuits reliably and/or efficiently, 
However, Nguyen as modified above further fails to explicitly teach removing a portion of the substrate. 
Wang while disclosing chip packaging teaches (Figs. 3-16) removing a portion of the substrate (see, for example, Figs. 5 and 6; and Par [0014]). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a portion of the substrate removed because this would help reduce the overall thickness of the product and achieve compact product. 

However, Nguyen as modified by Lin is silent about the though silicon via is disposed through a silicon substrate. 

Hu while disclosing a device interposer teaches (Figs. 1 and 10) wherein the though silicon via (20) is disposed through a silicon substrate (10 and See also, for example, Par [0012]). 
.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Nguyen by Hu because device using the interposer would help reduce cycle time and would also avoid possible yield loss resulting from the formation of TSVs through the device. 


	wherein each of the plurality of transistor devices comprises a gate, a source, and a drain; 
	forming one or more electrically conductive interconnect levels on a first side  of the device stratum and coupled directly to the gate, the source, or the drain of ones of the plurality of transistor devices; and 
forming one or more second interconnect levels on a second side of the device stratum and coupled directly to the gate, the source, or the drain of ones of the plurality of transistor devices. 

McMullan while disclosing an integrated circuit teaches (Fig. 3) wherein each of the plurality of transistor devices (328) comprises a gate, a source, and a drain; 
	forming one or more electrically conductive interconnect levels (332) on a first side  of the device stratum and coupled directly to the gate, the source, or the drain of ones of the plurality of transistor devices (328); and 
forming one or more second interconnect levels (342/320/314b/316/340) on a second side of the device stratum and coupled directly to the gate, the source, or the drain of ones of the plurality of transistor devices. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Nguyen by McMullan because this would help provide external bias to the bodied through the TSV and the lower vias, so that the buried interconnect and the upper vias can reduce area of the circuit; and moreover the circuit utilizes the lower vias of the substrate material to reduce fabrication cost and complexity of the circuit. 

Nguyen further fails to explicitly teach that interconnect levels on a first and second sides of the device stratum and coupled to one of the gate, the source, or the drain of the one of the plurality of transistor devices. 

Nguyen further fails to explicitly teach that interconnect levels on a first and second sides of the device stratum and coupled to one of the gate, the source, or the drain of the one of the plurality of transistor devices. 
Chatterjee while disclosing an integrated circuit with metal interconnecting layer teaches (See, for example, annotated and included Fig. 10 below) interconnect levels on a first (1000) and second (2000) sides of the device stratum (3000) and coupled to one of the gate, the source, or the drain of the one of the plurality of transistor devices (96/98). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Nguyen by Chatterjee because this would help increase the number of levels of interconnects without unduly complicating the layout of the active devices on the semiconductor surface.  


In regards to claim 14, Nguyen as modified above discloses (Fig. 10, Hu) coupling the through silicon via (20)to the one or more interconnect level (See, for example, 14 an d16, Fig. 1)comprises coupling the silicon substrate (10) comprising the through silicon via(20).

(See, for example, 14 an d16, Fig. 1), the method comprises coupling the silicon substrate (10) to the one or more interconnect levels(See, for example, 14 an d16, Fig. 1)and coupling the through silicon via (20) comprises forming the through silicon via (20) through the silicon substrate(10).

In regards to claim 16, Nguyen as modified above discloses (figs. 3-16, Wang) removing a portion of the substrate comprises removing the entire portion of the substrate (see, for example, Fig. 6).
	
In regards to claim 17, Nguyen discloses (Figs. 2B) the one or more interconnect levels comprises a one or more first interconnect levels (112/122/124).

In regards to claim 18, Nguyen discloses (Fig. 2C) further comprising contact points (324) on the second side of the device stratum (132A-132F) operable to be coupled to an external source and coupled to the one or more second interconnect levels (302/314).

In regards to claim 19, Nguyen as modified above discloses (Fig. 9, Lin) the through silicon via (365) comprises a first side coupled to the one or more interconnect level (135) and a second side, wherein the second side of the through silicon via (365) defines a contact pad (exposed portion of the though via) operable to be coupled to an external source.

(the exposed portion of the through via) on the second side of the through silicon via (365) operable to be coupled to an external source and coupled to the through silicon via (365).    


    PNG
    media_image1.png
    427
    617
    media_image1.png
    Greyscale

                                                 Response to Arguments
Applicant’s arguments with respect to claims 1, 7 and 13 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


                                                    Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893